Citation Nr: 1102854	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-11 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD) currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to June 
1983, and from February 2003 to April 2004.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating decisions of the VA 
Regional Office (RO) in Columbia, South Carolina that granted 
service connection for PTSD and assigned a 50 percent rating, 
effective July 25, 2007.  

The Veteran was afforded a personal hearing in October 2010 
before the undersigned Veterans Law Judge sitting at Columbia, 
South Carolina.  The transcript is of record.


FINDING OF FACT

PTSD is manifested by symptoms that include anger, depression, 
sleep disturbance, isolation behaviors, hypervigilance, startle 
response, isolation behaviors, difficulty with interpersonal 
relationships, impaired short-term memory and concentration, 
conflicted/blunted affect, and Global Assessment of Functioning 
(GAF) scores ranging from 52-55 that result in no more than 
reduced reliability and productivity; the psychiatric disorder 
does not result in occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD 
are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with service-
connected PTSD are more severely disabling than reflected by the 
currently assigned 50 percent disability evaluation and warrant a 
higher rating.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice requirements of the VCAA apply to all 
elements of a claim for a higher rating including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied prior to the initial 
decision on the claim by letters dated in August 2007 and January 
2008 supplemented by correspondence dated in October 2008 and 
January 2009 that addressed the required notice elements.  The 
letters informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  Notice regarding the effective 
date elements of the claim was sent to the Veteran in August 2007 
and thereafter. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For these reasons, the Board may proceed to decide the 
appeal.

The Board finds that the necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Extensive VA outpatient records dating through March 
2009 have been associated with the record.  The appellant 
testified on personal hearing in February 2010 that he had not 
sought psychiatric treatment for a year and half.  He underwent 
VA PTSD examinations in May and November 2008 that are determined 
to be adequate for rating purposes.  The actions of the Veterans 
Law Judge on personal hearing supplemented the VCAA and comply 
with 38 C.F.R. § 3.103 (2010).  The Veteran and his 
representative requested re-examination at the hearing.  The 
Board notes, however, that the most recent VA examination was 
relatively recent and finds that the record as it stands is 
adequate for rating purposes. 

The evidence in the claims folder, including the appellant's 
statements and testimony, has been carefully considered.  Neither 
he nor his representative has indicated that there is outstanding 
evidence that has not been received or considered.  The Board is 
not aware of the existence of any additional relevant evidence 
that has not been obtained.  No further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in the 
development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  As such, the 
claim is ready to be considered on the merits.

Law and Regulations

Historically, a June 2008 rating decision granted service 
connection for PTSD.  A 50 percent disability rating was 
established effective July 25, 2007.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life and is based, as far as 
practicable, on average impairment of earning capacity in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2010).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
4.3 (2010).

The Veteran's service-connected PTSD is evaluated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010) and 
is subject to the criteria of the General Rating Formula for 
Mental Disorders that provides for the following:

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 38 
U.S.C.A. § 4.130, Diagnostic Code 9413 (2010).

In assessing the degree of psychiatric disability, the GAF score 
is for application and reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness." Richard v. Brown, 9 Vet.App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A score of 51 to 60 is defined as 
indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if symptoms 
are present at all, they are transient and expectable reactions 
to psychosocial stressors with no more than slight impairment in 
social and occupational functioning. See Carpenter v. Brown, 8 
Vet. App. 240, 242-244 (1995).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment. 38 C.F.R. 
§ 4.126 (2010).

Factual Background

VA outpatient records dated between August and October 2007 
reflect that the Veteran reported that since returning from Iraq 
in 2004, he had experienced depression, anger, isolation, and 
irritability.  It was noted that his life had changed and that he 
hated things he had once enjoyed, yelled sometimes when under 
pressure, and felt anger about the military putting soldiers in 
bad spots and not caring about them.  He said that war coverage 
made him mad.  It was recorded that he had been placed on Celexa 
two months before.  The Veteran attended individual and group 
therapy to increase coping skills to manage his PTSD symptoms, 
develop anger management skills, and facilitate conflict 
resolution, etc.  In a clinic note dated in February 2008, it was 
reported that he had called in for an emergency appointment 
indicating that he had gotten married earlier that month and felt 
he had made a mistake.  He indicated, however, that the conflict 
with his wife had resolved and he felt better about it.  The 
clinician noted that she had talked with the Veteran several 
times about returning to the PTSD support group and that he said 
that he would start coming again.  It was recorded that there had 
been an improvement in his depression and that he was doing well.  

The Veteran was afforded a VA examination for PTSD purposes in 
May 2008.  It was noted that he became extremely and easily 
irritated and had been verbally aggressive.  He stated that he 
felt distant from his family members, was isolated and withdrawn 
from others and preferred to be alone.  The appellant reported 
that he frequently felt threatened and watched the news 
continuously.  He related that he had daily intrusive thoughts, 
and poor sleep with difficulty initiating and maintaining sleep.  
He denied dreams and nightmares.  The Veteran admitted to 
feelings of being overwhelmed, disorganized and hypervigilant.  
He said that he was a light sleeper and awakened at the slightest 
noise.  He reported being anxious while driving and tried to stay 
away from other cars.  The examiner noted that the Veteran was 
currently prescribed Citalopram in addition to group therapy.  
The appellant stated that the group helped but that he could not 
see any difference with medication.  

The examiner reported that the Veteran currently worked at a 
maintenance shop for the Department of Defense, and said that he 
was afraid he would lose his job because of difficulty managing 
his anger.  He related that his family physician had written him 
a one-week excuse from work due to PTSD symptoms.  It was noted 
that he lived with his new wife and three children and spent his 
time gardening.  He said that he used to like to read but no 
longer enjoyed that because he had difficulty concentrating.

On mental status examination, the Veteran was appropriately 
dressed and groomed.  He was alert and oriented to time, place 
and person.  Speech was clear, coherent and goal directed.  
Short-term memory and concentration were somewhat impaired.  
Long-term memory was within normal limits.  Affect was blunted 
and mood was dysphoric.  Thought process was linear and devoid of 
delusional content.  There was no evidence of a perceptual or 
thought disorder.  Following examination, it was opined that the 
Veteran's symptoms were at least as likely as not related to his 
experiences in Iraq, and that he was experiencing a moderate 
level of impairment in social and occupational functioning.  A 
GAF score of 55 was provided.   

An undated letter from a VA psychiatric social worker noted that 
the Veteran was a patient, was being treated for PTSD and had 
recently been involved in weekly anger management classes that 
involved a 12-week course.  It was requested that he be excused 
from work to fully participate in the treatment program.  Of 
record are requests for leave or approved leave dated between 
February and October 2008 for such treatment.  

A statement dated in May 2008 was received from one of the 
Veteran's co-workers, F.O. H., attesting to his causing problems 
in the shop, including displays of anger and disruptive and 
inappropriate behavior.  It was noted that the appellant's 
gestures, expressions and verbal actions affected the whole shop 
environment and that he had been written up by the acting shop 
foreman.  The affiant believed that the Veteran was capable of 
physical harm to himself and others.  

E-mail correspondence dated in May 2005 was sent by the Veteran's 
wife to their pastors requesting assistance in saving their 
marriage.  The letter provided a litany of the appellant's 
inappropriate, erratic and aberrant behaviors, to include 
indifference, anger and rude attitudes towards members of the 
household.  She indicated that he had friends and associated with 
too many female acquaintances to her liking, went to cookouts to 
which he would not take her along, would not let her go to 
friend's mother's funeral with him, hosted a dinner for his 
brothers, and socialized with other church members.

In May 2008, R. W. Norris, M.D., requested that the Veteran be 
excused from work from May 8th to May 19, 2008 for medical reason 
related to PTSD.  She noted in June 2008 that she had reviewed 
his VA counseling records and that he reported that PTSD was 
causing problems with his employer and in family relations.  It 
was reported that he was unable to adapt to stressful 
circumstances and maintain effective relationships.  

Statements in support of the claim were received in October 2008.  
Another of the Veteran's co-workers attested to his irritability 
and anger, aggressive behavior, and difficulty remembering 
important details and concentrating.  The Veteran's daughter, 
wife and sister recounted the many changes and discordant 
behaviors since his return from Iraq that included lack of 
closeness to anyone, irritability, easy anger, tension, 
isolation, memory loss, suspiciousness, obsession with the news, 
domestic clashes, mood lability, and agitation, etc., that had 
interfered with their family life to a substantial extent.  

The Veteran was afforded a VA PTSD examination in November 2008.  
He reported experiencing an increase in anger at home and on the 
job, and said he had difficulty in getting over his anger.  The 
appellant related that he had trouble getting along with his wife 
because he felt she was unsupportive of his symptoms and did not 
understand his reasons for being alone.  He stated that he was 
verbally aggressive, preferred to be left alone, and avoided 
crowds and other loud situations.  He said that he became 
irritated at the way people drove, had loss of patience and 
became agitated.  The Veteran related that he was easily startled 
by unexpected noise and frequently felt threatened for reasons he 
was unaware of.  He said that he had never been hospitalized in a 
psychiatric facility.  The appellant admitted to suicidal 
ideation as well as passive thoughts of death but had no plan or 
attempt to harm himself or anyone else.  He reported becoming 
agitated with his co-workers and supervisors and said he had been 
written up by one of them upon becoming verbally abusive.  He 
stated that he did not have legal problems but did say that one 
of his children had called the police once when he had become 
very aggressive while having a disagreement with his wife.  The 
appellant said that no charges had been filed.  

On mental status examination, the Veteran was appropriately 
dressed and groomed.  Speech was clear, coherent and goal 
directed.  He was cooperative and answered questions in a candid 
and spontaneous manner.  Thought process was linear and devoid of 
delusional content.  Affect was constricted and mood was 
dysphoric.  Insight and judgment were adequately developed.  
There was no current suicidal or homicidal ideation.  There was 
no evidence of a thought or perceptual disturbance.  Following 
examination, an Axis I diagnosis of PTSD was rendered with a GAF 
score of 52.  The examiner commented that PTSD resulted in a 
moderate to severe range of impairment in social and occupational 
functioning.  

VA outpatient clinical records dated between February 2008 and 
March 2009 reflect that the appellant participated in regular 
group therapy that included techniques to decrease symptoms, 
facilitate better marital and family relationships, conflict 
resolution, stress management, increase coping skills, cope with 
stress and depression, and to identify areas of change, etc.  The 
Veteran's was reported to have responded positively and was 
receptive to group discussions but was described at times as 
'nervous', 'moody', 'upset', and 'euthymic', and 'Ok', etc.  It 
was noted in November 2008 that he was very active in his church 
and that his religious faith was a big influence in his marriage 
of one year.

The Veteran presented testimony on personal hearing in October 
2010 to the effect that he continued to take medication for PTSD 
symptoms but had not seen a doctor for his symptoms in a year and 
a half.  He stated that PTSD affected his everyday life and 
relationships, and that he was currently in marital counseling 
because of his symptoms.  He said that inability to communicate 
and memory loss were big problems for him.  The appellant 
testified that he continued to work in a maintenance support shop 
for the Army and indicated that he had problems on the job due to 
lack of concentration and impaired memory.  He related that he 
had friends only on the job, and did not get along well with his 
boss.  He indicated that he had thought about hurting himself and 
others.  The appellant responded that he had panic attacks when 
under pressure.

Legal Analysis

The Veteran appeals for a higher initial disability evaluation.  
Therefore, analysis of this issue requires consideration of the 
rating to be assigned effective from the date of the award of 
service connection. See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a claimant is awarded compensation and assigned an initial 
disability rating, separate disability ratings may be assigned 
for separate periods in accordance with the facts found. See 
Fenderson v. West, 12 Vet. App. 119 (1999) (noting that staged 
ratings may be assigned at the time an initial disability rating 
is assigned).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court of Appeals for Veterans Claims extended entitlement to 
staged ratings to claims for increased disability ratings where 
"the factual findings show distinct periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  In the instant case, the Board finds that 
there is no demonstrable clinical or subjective evidence during 
the appeal period showing any significant change to support a 
higher evaluation for the service-connected PTSD at different 
times.  The Board thus finds that a uniform rating is 
appropriate.

Once a veteran has been awarded service connection for a disease 
or disorder, VA will assign the veteran an appropriate disability 
rating after referring to the schedule of ratings for reductions 
in earning capacity for the specific injury or disability. See 
38 U.S.C.A. § 1155.  The rating is based, as far as practicable, 
upon the average impairments of earning capacity, in civil 
occupations, resulting from such injuries. Id.  The Secretary has 
promulgated regulations to implement assignment of an appropriate 
disability rating. See generally 38 C.F.R. Pt. 4.  In the process 
of evaluating a mental disorder, VA is required to consider a 
number of pertinent factors, such as the frequency, severity, and 
duration of a veteran's psychiatric symptoms. See 38 C.F.R. 
§ 4.126 (2010).  After consideration of these factors, and based 
on all the evidence of record that bears on occupational and 
social impairment, VA must assign a disability rating that most 
closely reflects the level of social and occupational impairment 
a veteran is suffering.  Where there is a question as to which of 
two evaluations to apply, the Board will assign the higher rating 
if a veteran's disability more closely resembles the criteria for 
the higher rating; otherwise the lower rating will be assigned. 
See 38 C.F.R. § 4.7. 

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 
2002); 38 C.F.R. § 4.130.  By establishing one general formula to 
be used in rating more than 30 mental disorders, there can be no 
doubt that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under or over inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV. See 38 
C.F.R. § 4.126.  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent rating 
will be assigned. Mauerhan v. Principi, 16 Vet. App. 436 (1992).

The Board notes that the Veteran displays symptoms of PTSD that 
include anxiety, depression, impairment of short-term memory and 
concentration, disturbances of mood, depression, poor sleep, 
anger, irritability, sleep impairment, anger issues, isolation 
behaviors, agitation, irritability, hypervigilance, intrusive 
thoughts and startle response which result in deficiencies in 
such areas as work, and interpersonal relations with family and 
on the job.  The Board finds, however, that the currently 
available evidence does not present a basis for a higher 
disability evaluation.  Although noted to have 
constricted/blunted affect on VA status examinations, the 
appellant has been noted to be well oriented and cooperative.  
Speech is not disturbed and thinking has been described as clear, 
coherent and goal directed with thought content within normal 
limits.  There is no evidence of any auditory or visual 
hallucinations, or delusional content.  No atypical psychomotor 
activity has been noted.  It has been determined that judgment 
and insight are adequately developed.  Although the Veteran has 
indicated that he has had suicidal and/or homicidal thoughts, 
there is no evidence of any intent or plan.  He denies nightmares 
and no flashbacks have been reported.  On personal hearing in 
October 2010, he reported occasional panic attacks, but such 
symptoms are not substantiated in the clinical data.  He has been 
observed to be appropriately dressed and well groomed.  Although 
he now reports panic attacks, the treatment and evaluation 
documents are remarkably silent for complaints of such.  We find 
that the uniform clinical records, which include his complaints, 
are far more probative than his statement in support of a claim 
for higher monetary benefits.

The Board observes that the Veteran's GAF scores have been 
determined to be between 52 and 55 during the appeal period.  
This comports with moderate to serious impairment in social and 
occupational functioning and is consistent with the level of 
psychiatric impairment contemplated by the currently assigned 50 
percent evaluation.  Although a GAF score does not fit neatly 
into the rating criteria, a GAF score is evidence of general 
functioning.  In reviewing the GAF scores along with the clinical 
findings, it is found that they are consistent with no more than 
reduced reliability and productivity warranting a 50 percent 
disability evaluation.

The Board finds that the Veteran's service-connected PTSD has not 
worsened to the extent that the criteria for the 70 percent 
evaluation are met.  In this regard, the evidence does not 
demonstrate symptomatology such as suicidal ideation, obsessional 
rituals that interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, spatial 
disorientation; neglect of personal appearance and hygiene, or 
inability to establish and maintain effective relationships.  The 
evidence also does not suggest, that the appellant's PTSD 
symptoms are of such severity to warrant a 100 percent schedular 
rating at this time.  Despite the evidence of psychiatric 
impairment currently demonstrated, the evidence shows that the 
Veteran has been oriented at all times, and that his attitude 
with examiners has been cooperative.  Speech is shown to be 
spontaneous.  As noted previously, there is no evidence of a 
thought disorder or any delusions.  There is no significant 
evidence of suicidal ideation, near-continuous panic, impaired 
intellectual functioning, impaired judgment, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, untoward memory loss, or 
substantial loss of insight or impulse control for which a total 
rating is warranted.

The Board observes that the Veteran clearly has a problematic job 
performance and somewhat dysfunctional interpersonal and family 
relations.  However, the evidence of record does not establish 
that he has occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood to warrant an evaluation in excess of 50 
percent.  The Board accepts that the Veteran's impairment is 
subject to change, but the broad range of disability remains that 
contemplated by the 50 percent disability evaluation.  

The Board points out that as shown throughout the appeal period, 
the Veteran continues to work and that his overall cognitive 
functioning is intact.  The evaluations have determined that PTSD 
symptoms are no more than moderate to serious on the GAF scale.  
He appears to engage in such salutary activities as gardening and 
going to church.  The Board also observes that he has been 
reported to readily engage in social and fellowship activities.  
For the foregoing reasons, the Board finds that the overall 
symptoms exhibited by the Veteran due solely to PTSD are moderate 
to serious with no more than reduced reliability and productivity 
characteristic of rating criteria warranting no more than the 
currently assigned 50 percent rating.  Accordingly, the Board 
concludes that the Veteran does not meet or more nearly 
approximate the level of disability required for an evaluation in 
excess of 50 percent for PTSD.

The Veteran is competent to assert that his symptoms are worse.  
In this regard, the Board cognizes that a layperson is competent 
to describe what comes to him or her through the senses. See 
Layno v. Brown, 6 Vet. App. 465 (1994).  The Federal Circuit has 
held that lay assertion is one type of evidence that must be 
considered and competent lay evidence can be sufficient in and of 
itself.  However, the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence. See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the 
appellant asserts that his service-connected PTSD is more 
severely disabling, the Board points out that the findings on the 
2008 VA medical examinations and the VA outpatient clinical data 
do not establish that the Veteran has more severe disability in 
this regard.  The Board thus finds the clinical evidence to be 
more probative of the severity of his PTSD.  He functions 
independently and appropriately for the most part, and there is 
no indication of symptoms such as obsessional rituals, impaired 
impulse control, or neglect of appearance.  The Board notes that 
we have considered the clinical evidence, evaluation examination, 
lay evidence and testimony.  The observations of the Veterans Law 
Judge established his ability to fully cooperate with a hearing 
before a Judge, remember critical details and present a coherent 
self assessment.  Neither the evidence nor the observations of 
the Judge provides a basis for a higher evaluation. See Buczynski 
v. Shinseki  Vet.App.  2011.  As well, to the extent that there 
are supporting lay statements, the documents are essentially 
vague as to symptoms and do not support a higher evaluation.  
Therefore, a higher disability rating is not warranted.  

Finally, the Board has also considered whether a higher rating 
for PTSD is warranted on an extraschedular basis.  The potential 
application of 38 C.F.R. § 3.321(b) (1) (2010) has been 
considered.  However, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  In this regard, the Board finds that there has been 
no showing by the Veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated hospitalization.  In fact, the Board finds that the 
rating assigned is precisely that contemplated for this 
disability. See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Board concludes that the Veteran has not demonstrated such a 
degree of disability so as to render impractical the application 
of the regular rating schedule standards.  In the absence of such 
factors, the criteria for referral for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In summary, after a thorough review of all evidence, the Board 
finds that the preponderance of the evidence is against the claim 
for a higher rating for PTSD.  As such, the benefit of the doubt 
doctrine is not applicable and the claim is denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 
(1990).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


